Name: Council Implementing Regulation (EU) NoÃ 363/2013 of 22Ã April 2013 implementing Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 23.4.2013 EN Official Journal of the European Union L 111/1 COUNCIL IMPLEMENTING REGULATION (EU) No 363/2013 of 22 April 2013 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In accordance with Council Implementing Decision 2013/185/CFSP of 22 April 2013 implementing Decision 2012/739/CFSP concerning restrictive measures against Syria (2), the Council considers that a person should be removed from the list of persons and entities subject to restrictive measures as set out in Annex II to Regulation (EU) No 36/2012. (3) Further the entries for the persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012 should be updated and amended. (4) Annex II to Regulation (EU) No 36/2012 should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) 36/2012 shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 16, 19.1.2012, p. 1. (2) OJ L 111, 23.4.2013, p. 77. ANNEX ANNEX II List of natural and legal persons, entities or bodies referred to in Articles 14 and 15(1)(a) A. Persons Name Identifying information Reasons Date of listing 1. Bashar ( ) Al-Assad ( ) Date of birth: 11 September 1965; Place of birth: Damascus; diplomatic passport No D1903 President of the Republic; person authorising and supervising the crackdown on demonstrators. 23.5.2011 2. Maher ( ) (a.k.a. Mahir) Al-Assad ( ) Date of birth: 8 December 1967; diplomatic passport No 4138 Commander of the Army's 4th Armoured Division, member of Ba'ath Party Central Command, strongman of the Republican Guard; brother of President Bashar Al-Assad; principal overseer of violence against demonstrators. 9.5.2011 3. Ali ( ) Mamluk ( ) (a.k.a. Mamlouk) Date of birth: 19 February 1946; Place of birth: Damascus; diplomatic passport No 983 Head of Syrian General Intelligence Directorate (GID); involved in violence against demonstrators. 9.5.2011 4. Atej ( ) (a.k.a. Atef, Atif) Najib ( ) (a.k.a. Najeeb) Former Head of the Political Security Directorate in Dara'a; cousin of President Bashar Al-Assad; involved in violence against demonstrators. 9.5.2011 5. Hafiz ( ) Makhluf ( ) (a.k.a. Hafez Makhlouf) Date of birth: 2 April 1971; Place of birth: Damascus; diplomatic passport No 2246 Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch; cousin of President Bashar Al-Assad; close to Maher Al-Assad; involved in violence against demonstrators. 9.5.2011 6. Muhammad ( ) Dib ( ) Zaytun ( ) (a.k.a. Mohammed Dib Zeitoun) Date of birth: 20 May 1951; Place of birth: Damascus; diplomatic passport No D000001300 Head of Political Security Directorate; involved in violence against demonstrators. 9.5.2011 7. Amjad ( ) Al-Abbas ( ) Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 9.5.2011 8. Rami ( ) Makhlouf ( ) Date of birth: 10 July 1969; Place of birth: Damascus; passport No 454224 Syrian businessman; cousin of President Bashar Al-Assad, controls the investment funds Al Mahreq, Bena Properties, Cham Holding Syriatel, Souruh Company thereby furnishing financing and support to the regime. 9.5.2011 9. Abd Al-Fatah ( ) Qudsiyah ( ) Born: 1953; Place of birth: Hama; diplomatic passport No D0005788 Head of Syrian Military Intelligence (SMI); involved in violence against the civilian population. 9.5.2011 10. Jamil ( ) (a.k.a. Jameel) Hassan ( ) Head of Syrian Air Force Intelligence; involved in violence against the civilian population. 9.5.2011 11. Rustum ( ) Ghazali ( ) Date of birth: 3 May 1953; Place of birth: Dara'a; diplomatic passport No D000000887 Head of Syrian Military Intelligence, Damascus Countryside Branch; involved in violence against the civilian population. 9.5.2011 12. Fawwaz ( ) Al-Assad ( ) Date of birth: 18 June 1962; Place of birth: Kerdala; passport No 88238 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 13. Munzir ( ) Al-Assad ( ) Date of birth: 1 March 1961; Place of birth: Latakia; passports No 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 14. Asif ( ) Shawkat ( ) Date of birth: 15 January 1950; Place of birth: Al-Madehleh, Tartous Deputy Chief of Staff for Security and Reconnaissance; involved in violence against the civilian population. 23.5.2011 15. Hisham ( ) Ikhtiyar ( , , ) (a.k.a. Al Ikhtiyar, Bikhtiyar, Bikhtyar, Bekhtyar, Bikhtiar, Bekhtyar) Born: 20 July 1941; place of birth Damascus Head of Syrian National Security Bureau; involved in violence against the civilian population. He is reported to have died because of the bombing of 18 July, 2012 23.5.2011 16. Faruq ( ) (a.k.a. Farouq, Farouk) Al Shar' ( ) (a.k.a. Al Char', Al Shara', Al Shara) Date of birth: 10 December 1938 Vice-President of Syria; involved in violence against the civilian population. 23.5.2011 17. Muhammad ( ) (a.k.a. Mohamad Nasif ( ) (a.k.a. Naseef, Nassif, Nasseef, Nasier) Khayrbik ( , ) (a.k.a. Khier Bek) Date of birth: 10 April 1937 (or 20 May 1937); Place of birth: Hama; diplomatic passport No 0002250 passport No 000129200 Deputy Vice-President of Syria for National Security Affairs; involved in violence against the civilian population. 23.5.2011 18. Mohamed ( ) Hamcho ( ) Date of birth: 20 May 1966; passport No 002954347 Syrian businessman and local agent for several foreign companies; associate of Maher al-Assad, managing a part of his financial and economic interests and as such provides funding to the regime. 23.5.2011 19. Iyad ( ) (a.k.a. Eyad) Makhlouf ( ) Date of birth: 21 January 1973; Place of birth: Damascus; passport No N001820740 Brother of Rami Makhlouf and GID Officer involved in violence against the civilian population. 23.5.2011 20. Bassam ( ) Al Hassan ( ) (a.k.a. Al Hasan) Presidential Advisor for Strategic Affairs; involved in violence against the civilian population. 23.5.2011 21. Dawud Rajiha Chief of Staff of the Armed Forces responsible for the military involvement in violence against peaceful protesters. Died in the 18 July 2012 bombing 23.5.2011 22. Ihab ( ) (a.k.a. Ehab, Iehab) Makhlouf ( ) Date of birth: 21 January 1973; Place of birth: Damascus; passport No N002848852 President of Syriatel, which transfers 50 % of its profits to the Syrian government by way of its licencing contract. 23.5.2011 23. Zoulhima ( ) (a.k.a. Zu al-Himma) Chaliche ( ) (a.k.a., Shalish, Shaleesh) (a.k.a. Dhu al-Himma Shalish) Born: 1951 or 1946 or 1956; Place of birth: Kerdaha Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 24. Riyad ( ) Chaliche ( ) (a.k.a. Shalish, Shaleesh) (a.k.a. Riyad Shalish) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 25. Brigadier Commander Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed)Ali ( ) Jafari ( ) (a.k.a. Jaafari, Ja'fari, Aziz; a.k.a. Jafari, Ali; a.k.a. Jafari, Mohammad Ali; a.k.a. Ja'fari, Mohammad Ali; a.k.a. Jafari-Naja-fabadi, Mohammad Ali) Date of birth: 1 September 1957; Place of birth: Yazd, Iran General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 26. Major General Qasem ( ) Soleimani ( ) (a.k.a. Qasim Soleimany) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 27. Hossein Taeb (a.k.a. Taeb, Hassan; a.k.a. Taeb, Hosein; a.k.a. Taeb, Hossein; a.k.a. Taeb, Hussayn; a.k.a. Hojjatoleslam Hossein Ta'eb) Born: 1963; Place of birth: Tehran, Iran Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 28. Khalid ( ) (a.k.a. Khaled) Qaddur ( ) (a.k.a. Qadour, Qaddour) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 29. Ra'if ( ) Al-Quwatly ( ) (a.k.a. Ri'af Al-Quwatli a.k.a. Raeef Al-Kouatly) Business associate of Maher Al-Assad and responsible for managing some of his business interests; provides funding to the regime. 23.6.2011 30. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Mufleh ( ) (a.k.a. Muflih) Head of Syrian Military Intelligence in the town of Hama, involved in the crackdown on demonstrators. 1.8.2011 31. Major General Tawfiq ( ) (a.k.a. Tawfik) Younes ( ) (a.k.a. Yunes) Head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 32. Mr Mohammed ( ) Makhlouf ( ) (a.k.a. Abu Rami) Date of birth: 19.10.1932; Place of birth: Latakia, Syria Close associate and maternal uncle of Bashar and Mahir al-Assad. Business associate and father of Rami, Ihab and Iyad Makhlouf. 1.8.2011 33. Ayman ( ) Jabir ( ) (a.k.a. Jaber) Place of birth: Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups 1.8.2011 34. Hayel ( ) Al-Assad ( ) Assistant to Maher Al-Assad, Head of the military police unit of the army's 4th Division, involved in repression. 23.8.2011 35. Ali ( ) Al-Salim ( ) (a.k.a. Al-Saleem) Director of the supplies office of the Syrian Ministry of Defence, entry point for all arms acquisitions by the Syrian army. 23.8.2011 36. Nizar ( ) Al-Assad ( ) (a.k.a. Al-Assaad, Al-Assad, Al-Asaad) Previously head of the §Nizar Oilfield Supplies § company Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 37. Brigadier-General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 38. Brigadier-General Jamea ( ) Jamea ( )(a.k.a. Jami Jami, Jame', Jami') Branch Chief for Syrian Military Intelligence (SMI) in Dayr az-Zor. Directly involved in repression and violence against the civilian population in Dayr az-Zor and Alboukamal. 23.8.2011 39. Hassan Bin-Ali Al-Turkmani Born: 1935; Place of birth: Aleppo Deputy Vice Minister, former Minister for Defence, Special Envoy of President Bashar Al-Assad. He is reported to have died in the bombing of 18 July, 2012. 23.8.2011 40. Muhammad ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Said ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Bukhaytan ( ) Assistant Regional Secretary of Ba'ath Arab Socialist Party since 2005, 2000-2005 Director for the national security of the regional Ba'ath party. Former Governor of Hama (1998-2000). Close associate of President Bashar Al-Assad and Maher Al-Assad. Senior decision-maker in the regime on repression of civilian population. 23.8.2011 41. Ali ( ) Douba ( ) Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 42. Brigadier-General Nawful ( ) (a.k.a. Nawfal, Nofal) Al-Husayn ( ) (a.k.a. Al-Hussain, Al-Hussein) Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 43. Brigadier Husam ( ) Sukkar ( ) Presidential Adviser on Security Affairs. Presidential Adviser for security agencies' repression and violence against the civilian population. 23.8.2011 44. Brigadier-General Muhammed ( ) Zamrini ( ) Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 45. Lieutenant-General Munir ( ) (a.k.a. Mounir, Mouneer, Monir, Moneer, Muneer) Adanov ( ) (a.k.a. Adnuf, Adanof) Born 1951 Deputy Chief of General Staff, Operations and Training for Syrian Army. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 46. Brigadier-General Ghassan ( ) Khalil ( ) (a.k.a. Khaleel) Head of General Intelligence Directorate's (GID) Information Branch. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 47. Mohammed ( ) (a.k.a. Mohammad, Muhammad, Mohamed) Jabir ( ) (a.k.a. Jaber) Place of birth: Latakia Shabiha militia. Associate of Maher Al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. 23.8.2011 48. Samir ( ) Hassan ( ) Close business associate of Maher Al-Assad. Known for supporting the Syrian regime financially. 23.8.2011 49. Fares ( ) Chehabi ( ) (a.k.a. Fares Shihabi; Fares Chihabi) Son of Ahmad Chehabi; Date of birth: 7 May 1972 President of Aleppo Chamber of Industry. Vice-chairman of Cham Holding. Provides economic support to the Syrian regime. 2.9.2011 50. Tarif ( ) Akhras ( , ) (a.k.a. Al Akhras) Date of birth: 2 June 1951; Place of birth: Homs, Syria; Syrian passport nr. 0000092405 Prominent businessman benefiting from and supporting the regime. Founder of the Akhras Group (commodities, trading, processing and logistics) and former Chairman of the Homs Chamber of Commerce. Close business relations with President Al-Assad's family. Member of the Board of the Federation of Syrian Chambers of Commerce. Provided industrial and residential premises for improvised detention camps, as well as logistical support for the regime (buses and tank loaders). 2.9.2011 51. Issam ( ) Anbouba ( ) President of Anbouba for Agricultural Industries Co.; Born: 1952; Place of birth: Homs, Syria Providing financial support for the repressive apparatus and the paramilitary groups exerting violence against the civil population in Syria. Providing property (premises, warehouses) for improvised detention centers. Financial relations with high Syrian officials. 2.9.2011 52. Mazen ( ) al-Tabba ( ) Date of birth: 01.01.1958; Place of birth: Damascus; Passport nr. 004415063 expires 06.05.2015 (Syrian) Business partner of Ihab Makhlour and Nizar al-Assad (became subject to sanctions on 23.08.2011); co-owner, with Rami Makhlour, of the al-diyar lil-Saraafa (a.k.a. Diar Electronic Services) currency exchange company, which supports the policy of the Central Bank of Syria. 23.3.2012 53. Adib ( ) Mayaleh ( ) Born: 1955; Place of birth: Daraa Adib Mayaleh is responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria. 15.5.2012 54. Major General Jumah ( ) Al-Ahmad ( ) (a.k.a. Al-Ahmed) Commander Special Forces. Responsible for the use of violence against protestors across Syria. 14.11.2011 55. Colonel Lu'ai ( ) (a.k.a. Louay) al-Ali ( ) Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 56. Lt. General Ali ( ) Abdullah ( ) (a.k.a. Abdallah) Ayyub ( ) Deputy Chief of General Staff (Personnel and Manpower). Responsible for the use of violence against protestors across Syria. 14.11.2011 57. Lt. General Jasim ( ) (a.k.a. Jasem, Jassim, Jassem) al-Furayj ( ) (a.k.a. Al-Freij) Chief of General staff. Responsible for the use of violence against protestors across Syria. 14.11.2011 58. General Aous ( ) (Aws) Aslan ( ) Born: 1958 Head of Battalion in the Republican Guard. Close to Maher al-Assad and President al-Assad. Involved in the crackdown on the civilian population across Syria. 14.11.2011 59. General Ghassan ( ) Belal ( ) General in command of the 4th Division reserve bureau. Adviser to Maher al-Assad and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria. 14.11.2011 60. Abdullah ( ) (a.k.a. Abdallah) Berri ( ) Head of Berri family militia. In charge of pro-government militia involved in the crackdown on the civilian population in Aleppo. 14.11.2011 61. George ( ) Chaoui ( ) Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 62. Major General Zuhair ( ) (a.k.a. Zouheir, Zuheir, Zouhair) Hamad ( ) Deputy Head of General Intelligence Directorate. Responsible for the use of violence across Syria and for intimidation and torture of protestors. 14.11.2011 63. Amar ( ) (a.k.a. Ammar) Ismael ( ) (a.k.a. Ismail) Born on or around 3 April 1973; place of birth Damascus Civilian - Head of Syrian electronic army (territorial army intelligence service). Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 64. Mujahed ( ) Ismail ( ) (a.k.a. Ismael) Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 65. Major General Nazih ( ) Deputy Director of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 66. Kifah ( ) Moulhem ( ) (a.k.a. Moulhim, Mulhem, Mulhim) Batallion Commander in the 4th Division. Responsible for the crackdown on the civilian population in Deir el-Zor. 14.11.2011 67. Major General Wajih ( ) (a.k.a. Wajeeh) Mahmud ( ) Commander 18th Armoured Division. Responsible for the violence against protestors in Homs. 14.11.2011 68. Bassam ( ) Sabbagh ( , ) (a.k.a. Al Sabbagh) Date of birth: 24 August 1959; Place of birth: Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus; Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 69. Lt. General Talal ( ) Mustafa ( ) Tlass ( ) Deputy Chief of General Staff (Logistics and supplies). Responsible for the use of violence against protestors across Syria. 14.11.2011 70. Major General Fu'ad ( ) Tawil ( ) Deputy head Syrian Air Force Intelligence. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 71. Bushra ( ) Al-Assad ( ) (a.k.a. Bushra Shawkat) Date of birth: 24.10.1960 Sister of Bashar Al-Assad and wife of Asif Shawkat, Deputy Chief of Staff for Security and Reconnaissance. Given the close personal relationship and intrinsic financial relationship to the Syrian President Bashar Al-Assad and other core Syrian regime figures, she benefits from and is associated with the Syrian regime. 23.3.2012 72. Asma ( ) Al-Assad ( ) (a.k.a. Asma Fawaz Al Akhras) Date of birth: 11.08.1975; Place of birth: London, UK; Passport nr. 707512830, expires 22.09.2020; Maiden name: Al Akhras Wife of Bashar Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 73. Manal ( ) Al-Assad ( ) (a.k.a. Manal Al Ahmad) Date of birth: 02.02.1970; Place of Birth: Damascus; Passport number (Syrian): 0000000914; Maiden name: Al Jadaan Spouse of Maher Al-Assad, and as such benefiting from and closely associated with the regime. 23.3.2012 74. Anisa ( ) (a.k.a. Anissa, Aneesa, Aneessa) Al-Assad ( ) (a.k.a. Anisah Al-Assad) Born: 1934; Maiden name: Makhlouf Mother of President Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 75. Lt. General Fahid ( ) (a.k.a. Fahd) Al-Jassim ( ) Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 76. Major General Ibrahim ( ) Al-Hassan ( ) (a.k.a. Al-Hasan) Deputy Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 77. Brigadier Khalil ( ) (a.k.a. Khaleel) Zghraybih ( , ) (a.k.a. Zghraybeh, Zghraybe, Zghrayba, Zghraybah, Zaghraybeh, Zaghraybe, Zaghrayba, Zaghraybah, Zeghraybeh, Zeghraybe, Zeghrayba, Zeghraybah, Zughraybeh, Zughraybe, Zughrayba, Zughraybah, Zighraybeh, Zighraybe, Zighrayba, Zighraybah) 14th Division. Military official involved in the violence in Homs. 1.12.2011 78. Brigadier Ali ( ) Barakat ( ) 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 79. Brigadier Talal ( ) Makhluf ( ) (a.k.a. Makhlouf) 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 80. Brigadier Nazih ( ) (a.k.a. Nazeeh) Hassun ( ) (a.k.a. Hassoun) Syrian Air Force Intelligence. Military official involved in the violence in Homs. 1.12.2011 81. Captain Maan ( ) (a.k.a. Ma'an) Jdiid ( ) (a.k.a. Jdid, Jedid, Jedeed, Jadeed, Jdeed) Presidential Guard. Military official involved in the violence in Homs. 1.12.2011 82. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Shaar ( ) (a.k.a. Al-Chaar, Al-Sha'ar, Al-Cha'ar) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 83. Khald ( ) (a.k.a. Khaled) Al-Taweel ( ) (a.k.a. Al-Tawil) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 84. Ghiath ( ) Fayad ( ) (a.k.a. Fayyad) Political Security Division. Military official involved in the violence in Homs. 1.12.2011 85. Brigadier General Jawdat ( ) Ibrahim ( ) Safi ( ) Commander of 154th Regiment Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma. 23.1.2012 86. Major General Muhammad ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Ali ( ) Durgham Commander in 4th Division Ordered troops to shoot at protestors in and around Damascus, including Mo'adamiyeh, Douma, Abasiyeh, Duma. 23.1.2012 87. Major General Ramadan ( ) Mahmoud ( ) Ramadan ( ) Commander of 35th Special Forces Regiment Ordered troops to shoot protestors in Baniyas and Deraa. 23.1.2012 88. Brigadier General Ahmed ( ) (a.k.a. Ahmad) Yousef ( ) (a.k.a. Youssef) Jarad ( ) (a.k.a. Jarrad) Commander of 132nd Brigade Ordered troops to shoot at protestors in Deraa, including the use of machine guns and anti-aircraft guns. 23.1.2012 89. Major General Naim ( ) (a.k.a. Naaeem, Naeem, Na'eem, Naaim, Na'im) Jasem ( ) Suleiman ( ) Commander of the 3rd Division Gave orders to troops to shoot protestors in Douma. 23.1.2012 90. Brigadier General Jihad ( ) Mohamed ( ) (a.k.a Mohammad, Muhammad, Mohammed) Sultan ( ) Commander of 65th Brigade Gave orders to troops to shoot protestors in Douma. 23.1.2012 91. Major General Fo'ad ( ) (a.k.a. Fouad, Fu'ad) Hamoudeh ( ) (a.k.a. Hammoudeh, Hammoude, Hammouda, Hammoudah) Commander of the military operations in Idlib Gave orders to troops to shoot protestors in Idlib at the beginning of September 2011. 23.1.2012 92. Major General Bader ( ) Aqel ( ) Special Forces Commander Gave the soldiers orders to pick up the bodies and hand them over to the mukhabarat and responsible for the violence in Bukamal. 23.1.2012 93. Brigadier General Ghassan ( ) Afif ( ) (a.k.a. Afeef) Commander from the 45th Regiment Commander of military operations in Homs, Baniyas and Idlib. 23.1.2012 94. Brigadier General Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Maaruf ( ) (a.k.a. Maarouf, Ma'ruf) Commander from the 45th Regiment Commander of military operations in Homs. Gave orders to shoot protestors in Homs. 23.1.2012 95. Brigadier General Yousef ( ) Ismail ( ) (a.k.a. Ismael) Commander of the 134th Brigade Gave orders to troops to shoot at houses and people on roofs during a funeral in Talbiseh for protesters killed the previous day. 23.1.2012 96. Brigadier General Jamal ( ) Yunes ( ) (a.k.a. Younes) Commander of the 555th Regiment Gave orders to troops to shoot at protestors in Mo'adamiyeh. 23.1.2012 97. Brigadier General Mohsin ( ) Makhlouf ( ) Gave orders to troops to shoot at protestors in Al-Herak. 23.1.2012 98. Brigadier General Ali ( ) Dawwa Gave orders to troops to shoot protestors in Al-Herak. 23.1.2012 99. Brigadier General Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Khaddor ( ) (a.k.a. Khaddour, Khaddur, Khadour, Khudour) Commander of the 106th Brigade, Presidential Guard Gave orders to troops to beat the protesters with sticks and then arrest them. Responsible for repression of peaceful protestors in Douma. 23.1.2012 100. Major General Suheil ( ) (a.k.a. Suhail) Salman ( ) Hassan ( ) Commander of 5th Division Gave orders to troops to shoot at the protesters in Deraa Governorate. 23.1.2012 101. Wafiq ( ) (a.k.a. Wafeeq) Nasser ( ) Head of Suwayda Regional Branch (Department of Military Intelligence) As Head of the Suwayda branch of the Department for Military Intelligence, responsible for arbitrary detention and torture of detainees in Suwayda. 23.1.2012 102. Ahmed ( ) (a.k.a. Ahmad) Dibe ( ) (a.k.a. Dib, Deeb) Head of Deraa Regional Branch (General Security Directorate) As Head of the Deraa Regional Branch of the General Security Directorate, responsible for arbitrary detention and torture of detainees in Deraa. 23.1.2012 103. Makhmoud ( ) (a.k.a. Mahmoud) al-Khattib ( ) (a.k.a. Al-Khatib, Al-Khateeb) Head of Investigative Branch (Political Security Directorate) As Head of the Investigative Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 104. Mohamed ( ) (a.k.a. Mohammad, Muhammad, Mohammed) Heikmat ( ) (a.k.a. Hikmat, Hekmat) Ibrahim ( ) Head of Operations Branch (Political Security Directorate) As Head of the Operations Branch of the Political Security Directorate, responsible for detention and torture of detainees. 23.1.2012 105. Nasser ( ) (a.k.a. Naser) Al-Ali ( ) (a.k.a. Brigadier General Nasr al-Ali) Head of Deraa Regional Branch (Political Security Directorate) As Head of the Deraa Regional Branch of the Political Security Directorate, responsible for detention and torture of detainees. Since April 2012 Head of the Deraa site of the Political Security Directorate (ex-head of the Homs branch). 23.1.2012 106. Dr. Wael ( ) Nader ( ) Al Halqi ( ) (a.k.a. Al-Halki) Born: 1964; Place of birth: Daraa Province Prime Minister and former Minister of Health. As Prime Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 107. Mohammad ( ) (Mohamed, Muhammad, Mohammed) Ibrahim ( ) Al-Sha'ar ( ) (a.k.a. Al-Chaar, Al-Shaar) (a.k.a. Mohammad Ibrahim Al-Chaar) Born: 1956; Place of birth: Aleppo Minister of the Interior. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 108. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Jleilati ( , ) Born: 1945; Place of birth: Damascus Minister of Finance. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 109. Imad ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Deeb Khamis ( ) (a.k.a.: Imad Mohammad Dib Khamees) Date of birth: 1 August 1961; Place of Birth: near Damascus Minister of Electricity. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 110. Omar ( ) Ibrahim ( ) Ghalawanji ( ) Born: 1954; Place of Birth: Tartous Vice Prime Minister for Services Affairs, Minister of Local Administration. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 111. Joseph ( ) (a.k.a. Josef) Suwaid ( ) (a.k.a. Swaid) (a.k.a. Joseph Jergi Sweid, Joseph Jirgi Sweid) Born: 1958; Place of Birth: Damascus Minister of State. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 112. Eng Hussein ( ) (a.k.a. Hussain) Mahmoud ( ) Farzat ( ) (a.k.a.: Hussein Mahmud Farzat) Born: 1957; Place of Birth: Hama Minister of State. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 113. Mansour ( ) Fadlallah ( ) Azzam ( ) (a.k.a.: Mansur Fadl Allah Azzam) Born: 1960; Place of birth: Sweida Province Minister for Presidency Affairs. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 114. Dr. Emad ( ) Abdul-Ghani ( ) Sabouni ( ) (a.k.a.: Imad Abdul Ghani Al Sabuni) Born: 1964; Place of birth: Damascus Minister of Telecommunications and Technology. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 115. General Ali ( ) Habib ( ) (a.k.a. Habeeb) Mahmoud ( ) Born: 1939; Place of birth: Tartous Former Minister of Defence. Associated with the Syrian regime and the Syrian military, and its violent repression against the civilian population. 1.8.2011 116. Tayseer ( ) Qala ( )Awwad ( ) Born: 1943; Place of birth: Damascus Former Minister of Justice. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 117. Dr Adnan ( ) Hassan ( ) Mahmoud ( ) Born: 1966; Place of birth: Tartous Former Minister of Information. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 118. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Nidal ( ) Al-Shaar ( ) (a.k.a. Al-Chaar, Al-Sha'ar, Al-Cha'ar) Born: 1956; Place of birth: Aleppo Former Minister of Economy and Trade. Associated with the Syrian regime and its violent repression against the civilian population. 1.12.2011 119. Sufian ( ) Allaw ( ) Born: 1944; Place of birth: al-Bukamal, Deir Ezzor Former Minister of Oil and Mineral Resources. Associated with the regime and its violent repression against the civilian population. 27.2.2012 120. Dr Adnan ( ) Slakho ( ) Born: 1955; Place of birth: Damascus Former Minister of Industry. Associated with the regime and its violent repression against the civilian population. 27.2.2012 121. Dr. Saleh ( ) Al-Rashed ( ) Born: 1964; Place of birth: Aleppo Province Former Minister of Education. Associated with the regime and its violent repression against the civilian population. 27.2.2012 122. Dr. Fayssal ( ) (a.k.a. Faysal) Abbas ( ) Born: 1955; Place of birth: Hama Province Former Minister of Transport. Associated with the regime and its violent repression against the civilian population. 27.2.2012 123. Ghiath ( ) Jeraatli ( ) (Jer'atli, Jir'atli, Jiraatli) Born: 1950; Place of Birth: Salamiya Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 124. Yousef ( ) Suleiman ( ) Al-Ahmad ( ) (a.k.a. Al-Ahmed) Born: 1956; Place of Birth: Hasaka Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 125. Hassan ( , ) al-Sari ( ) Born: 1953; Place of Birth: Hama Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 126. Bouthaina ( ) Shaaban ( ) (a.k.a. Buthaina Shaaban) Born: 1953; Place of birth: Homs, Syria Political and Media Advisor to the President since July 2008 and as such associated with the violent crackdown on the population. 26.6.2012 127. Brigadier General Sha'afiq ( ) (a.k.a. Shafiq, Shafik) Masa ( ) (a.k.a. Massa) Head of Branch 215 (Damascus) of the army's intelligence service. Responsible for the torture of detained opponents. Involved in repressive actions against civilians. 24.7.2012 128. Brigadier General Burhan ( ) Qadour ( ) (a.k.a. Qaddour, Qaddur) Head of Branch 291 (Damascus) of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 129. Brigadier General Salah ( ) Hamad ( ) Deputy Head of Branch 291 of the army's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 130. Brigadier General Muhammad ( ) (or: Mohammed) Khallouf ( ) (a.k.a. Abou Ezzat) Head of Branch 235, a.k.a. "Palestine" (Damascus) of the army's intelligence service, which is at the centre of the army's apparatus of repression. Directly involved in repression of opponents. Responsible for the torture of opponents in custody. 24.7.2012 131. Major General Riad ( ) (a.k.a. Riyad) al-Ahmed ( ) (a.k.a. Al-Ahmad) Deputy Head of Latakia Branch of the army's intelligence service. Responsible for the torture and murder of opponents in custody. 24.7.2012 132. Brigadier General Abdul- Salam ( , ) Fajr Mahmoud ( ) Head of the Bab Tuma (Damascus) Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 133. Brigadier General Jawdat ( ) al-Ahmed ( ) (a.k.a. Al-Ahmad) Head of the Homs Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 134. Colonel Qusay ( ) Mihoub ( ) Head of the Deraa branch of the air force's intelligence service (sent from Damascus to Deraa at the start of demonstrations there). Responsible for the torture of opponents in custody. 24.7.2012 135. Colonel Suhail ( ) (a.k.a. Suheil) Al-Abdullah ( ) (a.k.a. Al- Abdallah) Head of the Latakia Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 136. Brigadier General Khudr ( ) Khudr ( ) Head of the Latakia branch of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 137. Brigadier General Ibrahim ( ) Ma'ala ( ) (a.k.a. Maala, Maale) Head of branch 285 (Damascus) of the General Intelligence Directorate (replaced Brig. Gen. Hussam Fendi at end 2011). Responsible for the torture of opponents in custody. 24.7.2012 138. Brigadier General Firas ( ) Al-Hamed ( ) (a.k.a. Al-Hamid) Head of branch 318 (Homs) of the General Intelligence Directorate. Responsible for the torture of opponents in custody. 24.7.2012 139. Brigadier General Hussam ( ) (a.k.a. Husam, Housam, Houssam) Luqa ( ) (a.k.a. Louqa, Louca, Louka, Luka) Since April 2012, head of the Homs branch of the Political Security Directorate (succeeded Brig. Gen. Nasr al-Ali). Responsible for the torture of opponents in custody. 24.7.2012 140. Brigadier General Taha ( ) Taha ( ) Site manager of the Latakia branch of the Political Security Directorate. Responsible for the torture of opponents in custody 24.7.2012 141. Bassel ( ) (a.k.a. Basel) Bilal ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 142. Ahmad ( ) (a.k.a. Ahmed) Kafan ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 143. Bassam ( ) al-Misri ( ) Police officer at Idlib central prison; has taken part directly in acts of torture of opponents held in Idlib central prison. 24.7.2012 144. Ahmed ( ) (a.k.a. Ahmad) al-Jarroucheh ( ) (a.k.a. Al-Jarousha, Al-Jarousheh, Al-Jaroucha, Al-Jarouchah, Al-Jaroucheh) Born: 1957 Head of the foreign branch of General Intelligence (branch 279). As such, responsible for General Intelligence arrangements in Syrian embassies. He participates directly in the repression implemented by the Syrian authorities against opponents and in particular has responsibility for repression of the Syrian opposition abroad. 24.7.2012 145. Michel ( ) Kassouha ( ) (a.k.a. Kasouha) (a.k.a. Ahmed Salem; a.k.a. Ahmed Salem Hassan) Date of birth: 1 February 1948 Member of the Syrian security services since the early 1970s, he is involved in combating opposition in France and Germany. Since March 2006, has been responsible for public relations of branch 273 of the Syrian General Intelligence Directorate. A longstanding member of the managerial staff, he is close to General Intelligence Directorate head Ali Mamlouk, one of the top security officials of the regime who has been subject to EU restrictive measures since 9 May 2011. He directly supports the regime's repression of opponents and is responsible inter alia for repression of the Syrian opposition abroad. 24.7.2012 146. General Ghassan ( ) Jaoudat ( ) Ismail ( ) (a.k.a. Ismael) Born: 1960; Place of origin: Drekish, Tartous region Responsible for the missions branch of the air force intelligence service, which, in cooperation with the special operations branch, manages the elite troops of the air force intelligence service, who play an important role in the repression conducted by the regime. As such, Ghassan Jaoudat Ismail is one of the military leaders directly implementing the repression of opponents conducted by the regime. 24.7.2012 147. General Amer ( ) al-Achi ( ) (a.k.a. Amis al Ashi; a.k.a. Ammar Aachi; a.k.a. Amer Ashi) Graduate of the military school of Aleppo, head of the intelligence branch of the air force intelligence service (since 2012), close to Daoud Rajah, Syrian Minister for Defence. Through his role in the air force intelligence service, Amer al-Achi is implicated in the repression of the Syrian opposition. 24.7.2012 148. General Mohammed ( ) (a.k.a. Muhammad, Mohamed, Mohammad) Ali ( ) Nasr ( ) (or: Mohammed Ali Naser) Born: around 1960. Close to Maher Al-Assad, younger brother of the President. Most of his career has been spent in the Republican Guard. In 2010 he joined the internal branch (or branch 251) of the General Intelligence Directorate which is responsible for combating the political opposition. As one of its senior officers, General Mohammed Ali is directly involved in the repression of opponents. 24.7.2012 149. General Issam ( ) Hallaq ( ) Air Force Chief of Staff since 2010. Commands air operations against opponents. 24.7.2012 150. Ezzedine ( ) Ismael ( ) (a.k.a. Ismail) Born: middle of the 1940s (probably 1947); Place of birth: Bastir. Jableh region Retired general, longstanding member of the managerial staff of the air force intelligence service, of which he became the head in the early 2000s. Was appointed political and security adviser to the President in 2006. As political and security adviser to the Syrian president, Ezzedine Ismael is implicated in the political repression conducted by the regime against the opposition. 24.7.2012 151. Samir ( ) (a.k.a. Sameer) Joumaa ( ) (a.k.a. Jumaa, Jum'a, Joum'a) (a.k.a. Abou Sami) Born: around 1962 For almost 20 years he has been head of the office of Muhammad Nasif Khayrbik, one of the main security advisers of Bashar al-Assad (and officially deputy to the Vice- President, Faruq Al Shar'). Samir Joumaa's closeness to Bashar al-Assad and Muhammad Nasif Khayrbik means that he is implicated in the policy of repression conducted by the regime against its opponents. 24.7.2012 152. Dr. Qadri ( ) (a.k.a. Kadri) Jamil ( ) (a.k.a. Jameel) Vice Prime Minister for Economic Affairs, Minister of Domestic Trade and Consumer's Protection. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 153. Waleed ( ) (a.k.a. Walid) Al Mo'allem ( ) (a.k.a. Al Moallem, Muallem) Vice Prime Minister, Minister of Foreign Affairs and Expatriates. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 154. Major general Fahd ( ) Jassem ( ) Al Freij ( ) (a.k.a. Al-Furayj Minister of Defence and military commander. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 155. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Abdul-Sattar ( (a.k.a. Abd al-Sattar) Al Sayed ( ) (a.k.a. Al Sayyed) Minister of Religious Endowments. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 156. Eng. Hala ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed)Al Nasser ( ) Minister of Tourism. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 157. Eng. Bassam ( ) Hanna ( ) Minister of Water Resources. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 158. Eng. Subhi ( ) Ahmad ( ) Al Abdallah ( ) (a.k.a. Al-Abdullah) Minister of Agriculture and Agrarian Reform. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 159. Dr. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Yahiya ( ) (a.k.a. Yehya, Yahya, Yihya, Yihia, Yahia) Moalla ( ) (a.k.a. Mu'la, Ma'la, Muala, Maala, Mala) Minister of Higher Education. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 160. Dr. Hazwan Al Wez (a.k.a. Al Wazz) Minister of Education. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 161. Dr. Mohamad ( ) (a.k.a. Muhammad, Mohamed, Mohammed, Mohammad) Zafer ( ) (a.k.a. Dhafer) Mohabak ( ) (a.k.a. Mohabbak, Muhabak, Muhabbak) Minister of Economy and Foreign Trade. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 162. Dr. Mahmoud ( ) Ibraheem ( ) (a.k.a. Ibrahim) Sa'iid ( ) (a.k.a. Said, Sa'eed, Saeed) Minister of Transport. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 163. Dr. Safwan ( ) Al Assaf ( ) Minister of Housing and Urban Development. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 164. Eng. Yasser ( ) (a.k.a. Yaser) Al Siba'ii ( ) (a.k.a. Al-Sibai, Al-Siba'i, Al Sibaei) Minister of Public Works. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 165. Eng Sa'iid ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Ma'thi ( ) (a.k.a. Mu'zi, Mu'dhi, Ma'dhi, Ma'zi, Maazi) Hneidi ( ) Minister of Oil and Mineral Resources. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 166. Dr. Lubana ( ) (a.k.a. Lubanah) Mushaweh ( ) (a.k.a. Mshaweh, Mshawweh, Mushawweh) Born 1955; place of birth Damascus Minister of Culture. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 167. Dr. Jassem ( ) (a.k.a. Jasem) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Zakaria ( ) Born 1968 Minister of Labour and Social Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 168. Omran ( ) Ahed ( ) Al Zu'bi ( ) (a.k.a. Al Zoubi, Al Zo'bi, Al Zou'bi) Born 27 September 1959; place of birth Damascus Minister of Information. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 169. Dr. Adnan ( ) Abdo ( ) (a.k.a.Abdou) Al Sikhny ( ) (a.k.a. Al-Sikhni, Al-Sekhny, Al-Sekhni) Minister of Industry. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 170. Najm ( ) (a.k.a. Nejm) Hamad ( ) Al Ahmad ( ) (a.k.a. Al-Ahmed) Minister of Justice. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 171. Dr. Abdul- Salam ( , ) Al Nayef ( ) Minister of Health. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 172. Dr. Ali ( ) Heidar ( ) (a.k.a. Haidar, Heydar, Haydar) State Minister for National Reconciliation Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 173. Dr. Nazeera ( ) (a.k.a. Nazira, Nadheera, Nadhira) Farah ( ) Sarkees ( ) (a.k.a. Sarkis) State Minister for Environmental Affairs. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 174. Mohammed ( ) Turki ( ) Al Sayed ( ) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 175. Najm-eddin ( ) (a.k.a. Nejm-eddin, Nejm-eddeen, Najm-eddeen, Nejm-addin, Nejm-addeen, Najm-addeen, Najm-addin) Khreit ( ) (a.k.a. Khrait) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 176. Abdullah ( ) (a.k.a. Abdallah) Khaleel ( ) (a.k.a. Khalil) Hussein ( ) (a.k.a. Hussain) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 177. Jamal ( ) Sha'ban ( ) (a.k.a. Shaaban) Shaheen ( ) State Minister. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 178. Sulieman ( ) Maarouf ( ) (a.k.a. Suleiman Maarouf, Sulayman Ma'ruf, Sleiman Maarouf; Sulaiman Maarouf) Passport: in possession of a UK passport Businessman close to President Al-Assad's family. Owns shares in the listed TV station Addounia TV. Close to Muhammad Nasif Khayrbik, who has been designated. Supports the Syrian regime. 16.10.2012 179. Razan ( ) Othman ( ) Wife of Rami Makhlouf, daughter of Waleed (alias Walid) Othman.; Date of birth: 31 January 1977; Place of birth: governorate of Latakia; ID nr.: 06090034007 She has close personal and financial relations with Rami Makhlouf, cousin of president Bashar Al-Assad and principal financer of the regime, who has been designated. As such, associated with the Syrian regime, and benefiting from it. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus; Tel.: 963 112110059 / 963 112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus; Tel.: 963 112316675 Fax: 963 112318875; Website: www.hamshointl.com Email: info@hamshointl.com and hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011 5. Political Security Directorate Syrian government agency directly involved in repression. 23.8.2011 6. General Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 7. Military Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 8. Air Force Intelligence Agency Syrian government agency directly involved in repression. 23.8.2011 9. IRGC Qods Force (Quds Force) Teheran, Iran The Qods (or Quds) Force is a specialist arm of the Iranian Islamic Revolutionary Guard Corps (IRGC). The Qods Force is involved in providing equipment and support to help the Syria regime suppress protests in Syria. IRGC Qods Force has provided technical assistance, equipment and support to the Syrian security services to repress civilian protest movements. 23.8.2011 10. Mada Transport Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525, Tel: 00 963 11 99 62) Economic entity financing the regime. 2.9.2011 11. Cham Investment Group Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525, Tel: 00 963 11 99 62) Economic entity financing the regime. 2.9.2011 12. Real Estate Bank Insurance Bldg- Yousef Al-Azmeh Square, Damascus P.O. Box: 2337 Damascus Syrian Arab Republic; Tel: (+963) 11 2456777 and 2218602; Fax: (+963) 11 2237938 and 2211186; Bank's email: Publicrelations@reb.sy Website: www.reb.sy State-owned bank providing financial support for the regime. 2.9.2011 13. Addounia TV (a.k.a. Dounia TV) Tel: +963-11-5667274; +963-11-5667271; Fax: +963-11-5667272; Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.9.2011 14. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O. Box 9525; Tel +963 (11) 9962; +963 (11) 668 14000; +963 (11) 673 1044; Fax +963 (11) 673 1274; Email: info@chamholding.sy Website: www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.9.2011 15. El-Tel. Co. (El-Tel. Middle East Company) Address: Dair Ali Jordan Highway, P.O. Box 13052, Damascus, Syria; Tel. +963-11-2212345; Fax +963-11-44694450 Email: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying communication and transmission towers and other equipment for the Syrian army. 23.9.2011 16. Ramak Constructions Co. Address: Dara'a Highway, Damascus, Syria; Tel: +963-11-6858111; Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.9.2011 17. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria; Tel: +963-11-5327266; Mobile: +963-933-526812; +963-932-878282; Fax:+963-11-5316396 Email: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. 100 % of the company is owned by Rami Makhlouf. 23.9.2011 18. Syriatel Thawra Street, Ste Building 6th Floor, BP 2900; Tel: +963 11 61 26 270; Fax: +963 11 23 73 97 19; Email: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.9.2011 19. Cham Press TV Al Qudsi building, 2nd Floor - Baramkeh - Damas; Tel: +963-11-2260805; Fax: +963-11-2260806 Email: mail@champress.com Website: www.champress.net Television channel which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 20. Al Watan Al Watan Newspaper-Damascus  Duty Free Zone; Tel: 00963 11 2137400; Fax: 00963 11 2139928 Daily newspaper which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 21. Centre d'Ã ©tudes et de recherches syrien (CERS) (a.k.a.; Centre d'Etude et de Recherche Scientifique (CERS); Scientific Studies and Research Center (SSRC); Centre de Recherche de Kaboun) Barzeh Street, PO Box 4470, Damas Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 22. Business Lab Maysat Square, Al Rasafi Street Bldg. 9, PO Box 7155, Damascus; Tel: 963112725499; Fax: 963112725399 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 23. Industrial Solutions Baghdad Street 5, PO Box 6394, Damascus; Tel /fax: 63114471080 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 24. Mechanical Construction Factory (MCF) P.O. Box 35202, Industrial Zone, Al-Qadam Road, Damas Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 25. Syronics  Syrian Arab Co. for Electronic Industries Kaboon Street, P.O.Box 5966, Damascus; Tel.: +963-11-5111352; Fax: +963-11-5110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 26. Handasieh  Organization for Engineering Industries P.O. Box 5966, Abou Bakr Al-Seddeq St., Damascus and PO BOX 2849 Al-Moutanabi Street, Damascus and PO BOX 21120 Baramkeh, Damascus; Tel: 963112121816; 963112121834; 963112214650; 963112212743; 963115110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 27. Syria Trading Oil Company (Sytrol) Prime Minister Building, 17 Street Nissan, Damascus, Syria State-owned company responsible for all oil exports from Syria. Provides financial support to the regime. 1.12.2011 28. General Petroleum Corporation (GPC) New Sham - Building of Syrian Oil Company, PO Box 60694, Damascus, Syria BOX: 60694; Tel: 963113141635; Fax: 963113141634; Email: info@gpc-sy.com State-owned oil company. Provides financial support to the regime. 1.12.2011 29. Al Furat Petroleum Company Dummar - New Sham -Western Dummer 1st. Island -Property 2299- AFPC Building P.O. Box 7660 Damascus, Syria; Tel: 00963-11- (6183333); 00963-11- (31913333); Fax: 00963-11- (6184444); 00963-11- (31914444); afpc@afpc.net.sy Joint venture 50 % owned by GPC. Provides financial support to the regime. 1.12.2011 30. Industrial Bank Dar Al Muhanisen Building, 7th Floor, Maysaloun Street, P.O. Box 7572 Damascus, Syria; Tel: +963 11-222-8200; +963 11-222-7910; Fax: +963 11-222-8412 State-owned bank. Provides financial support to the regime. 23.1.2012 31. Popular Credit Bank Dar Al Muhanisen Building, 6th Floor, Maysaloun Street, Damascus, Syria; Tel: +963 11-222-7604; +963 11-221-8376; Fax: +963 11-221-0124 State-owned bank. Provides financial support to the regime. 23.1.2012 32. Saving Bank Syria-Damascus  Merjah  Al-Furat St. P.O. Box: 5467; Fax: 224 4909; 245 3471; Tel: 222 8403; email: s.bank@scs-net.org, post-gm@net.sy State-owned bank. Provides financial support to the regime. 23.1.2012 33. Agricultural Cooperative Bank Agricultural Cooperative Bank Building, Damascus Tajhez, P.O. Box 4325, Damascus, Syria; Tel: +963 11-221-3462; +963 11-222-1393; Fax: +963 11-224-1261; Website: www.agrobank.org State-owned bank. Provides financial support to the regime. 23.1.2012 34. Syrian Lebanese Commercial Bank Syrian Lebanese Commercial Bank Building, 6th Floor, Makdessi Street, Hamra, P.O. Box 11-8701, Beirut, Lebanon; Tel: +961 1-741666; Fax: +961 1-738228; +961 1-753215; +961 1-736629; Website: www.slcb.com.lb Subsidiary of the Commercial Bank of Syria already listed. Provides financial support to the regime. 23.1.2012 35. Deir ez-Zur Petroleum Company Dar Al Saadi Building 1st, 5th, and 6th Floor Zillat Street Mazza Area P.O. Box 9120 Damascus, Syria; Tel: +963 11-662-1175; +963 11-662-1400; Fax: +963 11-662-1848 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 36. Ebla Petroleum Company Head Office Mazzeh Villat Ghabia Dar Es Saada 16, P.O. Box 9120, Damascus, Syria; Tel: +963 116691100 Joint venture of GPC. Provides financial support to the regime. 23.1.2012 37. Dijla Petroleum Company Building No. 653  1st Floor, Daraa Highway, P.O. Box 81, Damascus, Syria Joint venture of GPC. Provides financial support to the regime. 23.1.2012 38. Central Bank of Syria Syria, Damascus, Sabah Bahrat Square Postal address: Altjreda al Maghrebeh square, Damascus, Syrian Arab Republic, P.O. Box: 2254 Providing financial support to the regime. 27.2.2012 39. Syrian Petroleum company Address: Dummar Province, Expansion Square, Island 19-Building 32 P.O. BOX: 2849 or 3378; Phone: 00963-11-3137935 or 3137913; Fax: 00963-11-3137979 or 3137977; Email: spccom2@scs-net.org or spccom1@scs-net.org; Websites: www.spc.com.sy www.spc-sy.com State-owned oil company. Provides financial support to the Syrian regime. 23.3.2012 40. Mahrukat Company (The Syrian Company for the Storage and Distribution of Petroleum Products) Headquarters: Damascus  Al Adawi st., Petroleum building; Fax: 00963-11/4445796; Phone: 00963-11/44451348  4451349; Email: mahrukat@net.sy; Website: http://www.mahrukat.gov.sy/indexeng.php State-owned oil company. Provides financial support to the Syrian regime. 23.3.2012 41. General Organisation of Tobacco Salhieh Street 616, Damascus, Syria Provides financial support to the Syrian regime. The General Organisation of Tobacco is wholly owned by the Syrian state. The profits that the organisation makes, including through the sale of licenses to market foreign brands of tobacco and taxes levied on imports of foreign brands of tobacco are transferred to the Syrian state. 15.5.2012 42. Ministry of Defence Address: Umayyad Square, Damascus; Telephone: +963-11-7770700 Syrian government branch directly involved in repression. 26.6.2012 43. Ministry of Interior Address: Merjeh Square, Damascus; Telephone: +963-11-2219400; +963-11-2219401; +963-11-2220220; +963-11-2210404 Syrian government branch directly involved in repression. 26.6.2012 44. Syrian National Security Bureau Syrian government branch and element of the Syrian Ba'ath Party. Directly involved in repression. It directed Syrian security forces to use extreme force against demonstrators. 26.6.2012 45. Syria International Islamic Bank (SIIB) (a.k.a.: Syrian International Islamic Bank; a.k.a. SIIB) Location: Syria International Islamic Bank Building, Main Highway Road, Al Mazzeh Area, P.O. Box 35494, Damascus, Syria; Alt. Location: P.O. Box 35494, Mezza'h Vellat Sharqia'h, beside the Consulate of Saudi Arabia, Damascus, Syria SIIB has acted as a front for the Commercial Bank of Syria, which has allowed that bank to circumvent sanctions imposed on it by the EU. From 2011 to 2012, SIIB surreptitiously facilitated financing worth almost $150 million on behalf of the Commercial Bank of Syria. Financial arrangements that were purportedly made by SIIB were actually made by the Commercial Bank of Syria. In addition to working with the Commercial Bank of Syria to circumvent sanctions, in 2012, SIIB facilitated several substantial payments for the Syrian Lebanese Commercial Bank, another bank already designated by the EU. In these ways, SIIB has contributed to providing financial support to the Syrian regime. 26.6.2012 46. General Organisation of Radio and TV (a.k.a. Syrian Directorate General of Radio & Television Est; a.k.a. General Radio and Television Corporation; a.k.a. Radio and Television Corporation; a.k.a. GORT) Address: Al Oumaween Square, P.O. Box 250, Damascus, Syria; Telephone (963 11) 223 4930 State-run agency subordinate to Syria's Ministry of Information and as such supports and promotes its information policy. It is responsible for operating Syria's state-owned television channels, two terrestrial and one satellite, as well as government radio stations. The GORT has incited violence against the civilian population in Syria, serving as a propaganda instrument for the Assad regime and spreading disinformation. 26.6.2012 47. Syrian Company for Oil Transport (a.k.a. Syrian Crude Oil Transportation Company; a.k.a. §SCOT §; a.k.a. §SCOTRACO §) Banias Industrial Area, Latakia Entrance Way, P.O. Box 13, Banias, Syria; Website www.scot-syria.com; Email: scot50@scn-net.org Syrian state owned oil company. Provides financial support to the regime. 26.6.2012 48. Drex Technologies S.A. Incorporation date: 4 July 2000; Incorporation number: 394678; Director: Rami Makhlouf; Registered agent: Mossack Fonseca & Co (BVI) Ltd Drex Technologies is wholly owned by Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. Rami Makhlouf uses Drex Technologies to facilitate and manage his international financial holdings, including a majority share in SyriaTel, which the EU has previously listed on the grounds that it also provides financial support to the Syrian regime. 24.7.2012 49. Cotton Marketing Organisation Address: Bab Al-Faraj P.O. Box 729, Aleppo; Tel.: +96321 2239495/6/7/8; Cmo-aleppo@mail.sy, www.cmo.gov.sy State-owned company. Provides financial support to the Syrian regime. 24.7.2012 50. Syrian Arab Airlines (a.k.a. SAA, a.k.a. Syrian Air) Al-Mohafazeh Square, P.O. Box 417, Damascus, Syria; Tel: +963112240774 Public company controlled by the regime. Provides financial support for the regime. 24.7.2012 51. Drex Technologies Holding S.A. Registered in Luxembourg under number B77616, formerly established at the following address: 17, rue Beaumont L-1219 Luxembourg The beneficial owner of Drex Technologies Holding S.A. is Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. 17.8.2012 52. Megatrade Address: Aleppo Street, P.O. Box 5966, Damascus, Syria; Fax: 963114471081 Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 53. Expert Partners Address: Rukn Addin, Saladin Street, Building 5, PO Box: 7006, Damascus, Syria Acts as a proxy for the Scientific Studies and Research Centre (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012